—In an action to re*441cover damages for medical malpractice, the defendants separately appeal from an order of the Supreme Court, Queens County (Golia, J.), dated March 27, 1997, which, inter alia, denied their respective cross motions to dismiss the complaint pursuant to CPLR 3404.
Ordered that the order is affirmed, with one bill of costs payable by the appellants appearing separately and filing separate briefs.
Under the circumstances of this case, the Supreme Court did not improvidently exercise its discretion in denying the defendants’ respective cross motions to dismiss the complaint and in permitting the plaintiff to restore the case to the trial calendar (see, Michael I. Wintraub, P. C. v Computer Rad, 209 AD2d 405; Fiorello v South Shore Dental Assocs., 203 AD2d 323).
The defendants’ remaining contentions are without merit. Pizzuto, J. P., Joy, Friedmann and Florio, JJ., concur.